                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                   NO. 5:11-CR-58-BR




  UNITED STATES OF AMERICA

             v.                                                        ORDER

  HILARIA RODRIGUEZ



          This matter is before the court on defendant’s motion to compel the government to show

cause why it has not filed a motion pursuant to Federal Rule of Criminal Procedure 35(b). (DE

# 125.)

          Under Rule 35(b), the decision to move for reduction of sentence is solely in the
          discretion of the Government. The district court is without authority to compel
          such a motion unless Defendant can show his cooperation is complete, and that
          the Government breached the plea agreement or the Government's failure to file
          resulted from an unconstitutional motive or was not rationally related to a
          legitimate government goal.

United States v. Brown, Crim. No. 3:09-825-CMC, 2017 WL 3621485, at *1 (D.S.C. May 18,

2017) (citing Wade v. United States, 504 U.S. 181, 185-86 (1992); United States v. Butler, 272

F.3d 683, 686 (4th Cir. 2001)). Here, defendant and the government did not enter into a plea

agreement. In addition, defendant makes no argument that the government’s refusal to file a

Rule 35(b) motion is based on an unconstitutional motive or is not rationally related to a

legitimate governmental interest. Accordingly, defendant’s motion is DENIED.

          This 2 October 2018.


                                               __________________________________
                                                     W. Earl Britt
                                                     Senior U.S. District Judge
